754 So. 2d 840 (2000)
Jorge Luis HERBELLO, Appellant,
v.
Humberto PEREZ, Appellee.
No. 3D99-666.
District Court of Appeal of Florida, Third District.
April 5, 2000.
Oscar Syger, Miami, for appellant.
Richard A. Sherman and Rosemary B. Wilder, Fort Lauderdale; Timothy Harrington and Stephen K. Katz, Miami, for appellee.
Before JORGENSON, GODERICH, and RAMIREZ, JJ.
PER CURIAM.
After carefully reviewing the record, we find that the alleged erroneous evidentiary ruling did not affect the outcome of the trial. Therefore, the error, if any, was harmless. § 59.041, Fla. Stat. (1999); Katos v. Cushing, 601 So. 2d 612, 613 (Fla. 3d DCA 1992)(holding that in a civil case the "test for harmful error is whether, but for such error, a different result may have been reached.").
Affirmed.